Motion by the nonparty respondents, inter alia, to dismiss an appeal from an order of the Supreme Court, Nassau County, dated August 5, 1999. By decision and order on motion dated July 24, 2000, the branch of the motion which was to dismiss the appeal was held in abeyance and was referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the motion, the papers *351filed in opposition thereto, and upon the submission of the appeal, it is
Ordered that the branch of the motion which is to dismiss the appeal is denied as academic (see, Best v Sears Roebuck & Co., 278 AD2d 350 [decided herewith]). Santucci, J. P., Altman, Goldstein and McGinity, JJ., concur.